On the Merits.
The record shows that Robert Lee Hoyle died in 1901, and that his widow filed a petition and supplemental petition in the civil district court praying that she be confirmed as natural tutrix of their six minor children.
This application was opposed by her father on the ground that the applicant is a person of notoriously bad conduct, and, as such, unworthy of, and excluded by law from, the tutorship. The opponent alleges that he is able to take care of, rear, and properly educate the minors, and that the applicant is not; and he prays that her demand be rejected, and that he be appointed tutor.
The judgment appealed from sustains the opposition, appoints the opponent tutor, and gives him the custody of the children, with the exception of an infant, born since the death of the father, of which the mother is allowed to retain the custody until the further order of court.
It would serve no useful purpose to recapitulate the evidence in the record. It is enough to say that it fully sustains the judgment appealed from, which is therefore affirmed.
See dissenting opinion of NIOHOLLS, C. J., 33 South. 626.